DETAILED ACTION
Claims 1-22 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-22, under Step 2A claims 1-22 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: a method of populating a database with identifying information related to ownership transfer of a first item, the method comprising: using a processor of a computing system to: associate an interactive item card with the first item; populate the interactive item card with information identifying unique authentication indicia of the first item and a first owner of the first item; and store the populated interactive item card information in the database; presenting a subset of the information from the interactive item card to at least one potential second owner and enabling the at least one potential second owner to request a transfer of ownership of the first item; responsive to the request for a transfer of ownership of the first item, using the processor of     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to transfer ownership of an item. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a database and a processor. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-11 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-11 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-11 do not set forth further additional elements. Considered both individually and as a whole, claims 2- do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-11 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely 
Claims 12-22 are parallel, i.e. recite similar concepts and elements, to claims 1-11, analyzed above, and the same rationale is applied.
In view of the above, claims 1-22 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al., US PG Pub 2015/0134552 A1 (hereafter “Engels”), in view of Gray, US PG Pub 2019/0325044 A1 (hereafter “Gray”).


Regarding claim 1, Engles in view of Gray teaches a method of populating a database with identifying information related to ownership transfer of a first item, the method comprising: 
using a processor of a computing system (¶0011) to: 
associate an interactive item card with the first item (¶¶0045-0049); 

store the populated interactive item card information in the database (¶0064); 
presenting a subset of the information from the interactive item card to at least one potential second owner and enabling the at least one potential second owner to request a transfer of ownership of the first item (¶¶0056-0064); 
responsive to the request for a transfer of ownership of the first item, using the processor of the computing system to verify an authenticity of the first item (¶¶0040-0041, 0062, and 0065); 
transmitting a result of the verification to the potential second owner, wherein an ownership transfer is approved or disapproved by the potential second owner based on the result and (¶¶0065-0067, if the ownership transfer is approved: 
designating, with the processor of the computing system, the approving potential second owner as a second owner (¶¶0062 and 0182); 
updating, with the processor of the computing system, the interactive item card with information identifying the second owner (¶¶0009, 0058, and 0063); 
populating, with the processor of the computing system, the database with the updated information of the interactive item card (¶¶0058, 0063, and 0071); and 
recording an indication of the updated information of the interactive item card in a database (¶¶0084-0087 and 0120).
Engels does not teach that the database is a block chain. Gray teaches a block chain (¶¶0043-0046). The block chain as taught by Gray instead of database in Engels would have been recognized by a person having ordinary skill in the art at the time of the invention as simple substitution of one known element for another to obtain predictable results, such as “to transfer ownership from one party to another party,” as suggested by Gray (¶0001).  
 
Regarding claim 2, Engels in view of Gray teaches the method of claim 1, wherein the ownership transfer is a sale transaction (Engels ¶0074).

Regarding claim 3, Engels in view of Gray teaches the method of claim 1, wherein the unique authentication indicia comprises one or more of indicia printed or engraved on, or attached to the first item (Engels ¶¶0009 and 0045).

Regarding claim 4, Engels in view of Gray teaches the method of claim 3, wherein the indicia printed or engraved on, or attached to the first item includes one or more of indicia in an NFC tag, a QR code, an RFID tag, a scratch-off tag, and a sticker (Engels ¶0045).

Regarding claim 5, Engels in view of Gray teaches the method of claim 1, wherein the unique authentication indicia comprises indicia physically on the first item in combination with indicia related to the first item (Engels ¶¶0045-0049).

Regarding claim 6, Engels in view of Gray teaches the method of claim 1, comprising further populating the interactive information card with one or more of a serial number of the first item, a model number of the first item, a first location of the first item, a first image of the first item, at least one social media interaction related to the interactive item card at a first moment of time and information related to the first owner (Engels ¶¶0042 and 0056).

Regarding claim 7, Engels in view of Gray teaches the method of claim 1, wherein using the processor of the computing system to verify the authenticity of the first item comprises verifying that the information from the interactive item card identifying the unique authentication indicia matches unique authentication indicia physically on the first item (Engels ¶¶0047-0048, 0062, 0065, and 0102).

Regarding claim 8, Engels in view of Gray teaches the method of claim 1, wherein using the processor of the computing system to verify the authenticity of the first item comprises allowing the first owner to provide the potential second owner access to the unique authentication indicia (Engels ¶¶0042, 0058, and 0065).

Regarding claim 9, Engels in view of Gray teaches the method of claim 1, further comprising, if the ownership transaction is approved, confirming, with the processor of the computing system, a transfer of physical ownership of the first item from the first owner to the second owner (Engels ¶¶0185-0198).

Regarding claim 10, Engels in view of Gray teaches the method of claim 1, further comprising updating the interactive item card with one or more of a second location of the first item, a second image of the first item, at least one social media interaction related to the interactive item card at a second moment of time, and information related to the second owner (Engels ¶¶0084 and 0097-0098).

Regarding claim 11, Engels in view of Gray teaches the method of claim 1, further comprising providing notice to the second user of the transfer of ownership (Engels ¶¶0009 and 0075-0080).

Regarding claims 12-22, all of the limitations in claims 12-22 are closely parallel to the limitations of method claims 1-11, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dvorak et al., US PG Pub 2015/0324789 A1, teaches a cryptocurrency virtual wallet system and method.
Khan et al., US PG Pub 2015/00095238 A1, teaches online payments using a secure element of an electronic device.
Non-patent literature Kulseng, Lars, et al. teaches Lightweight mutual authentication and ownership transfer for RFID systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625